DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
In response to the Appeal Brief filed January 4, 2022 and upon further consideration, the rejections to claims 1-29 and the objection to claim 29 previously set forth in the Final Correspondence mailed June 24, 2021 are withdrawn.
Allowable Subject Matter
Claims 1-29 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  Under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Claims qualify as eligible subject matter under 35 U.S.C. 101. Regarding the independent Claims 1, 9, 13, 20, and 24, the differences between the claimed invention and the cited prior art are such that the claimed invention as a whole would not have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

USPGPub No. US 20140082095 A1 by Balinsky; Helen Y. et al. discloses WORKFLOW MONITORING.
USPGPub No. US 20090271633 A1 by Cohen; Thomas Andrew discloses Data Access and Identity Verification.
USPGPub No. US 20130238894 A1 by Ferg; Barry et al. discloses Managing Credentials.
USPGPub No. US 20100145867 A1 by Fowkes; Mark Robert et al. discloses VERIFICATION METHOD.
USPGPub No. US 20030154405 A1 by Harrison, John discloses Information processing system and method.
USPGPub No. US 20050033651 A1 by Kogan, Aleksander et al. discloses Method and apparatus for on-line payment of a transaction in cash.
USPGPub No. US 20150235235 A1 by Koren; Moshe discloses System for Authenticating Items.
USPGPub No. US 20080197972 A1 by Lawson; Marcus Maxwell et al. discloses Traceability And Authentication Of Security Papers.
USPAT No. US 9118666 B2 to Naguib; Nayer discloses Computing device integrity verification.
USPGPub No. US 20130347129 A1 by Samuelsson; Jonas et al. discloses System and Method for Second Factor Authentication Services.
USPAT No. US 8438385 B2 to Song; Zhexuan et al. discloses Method and apparatus for identity verification.
USPGPub No. US 20020064279 A1 by Uner, Eric R. discloses Method and apparatus for generating a group of character sets that are both never repeating within certain period of time and difficult to guess.
USPGPub No. US 20030074557 A1 by Vatanen, Harri discloses Method and system for management of properties.
USPGPub No. US 20040010697 A1 by White, Conor discloses Biometric authentication system and method.

    
        
            
                                
            
        
    


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571-272-8645.  The examiner can normally be reached Monday through Wednesday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        01/10/2022